Citation Nr: 1108709	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-24 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than February 26, 2007, for an award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating greater than 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from November 1966 to September 1969, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Although the Veteran initially requested a Travel Board hearing when he perfected a timely appeal in July 2009, he subsequently withdrew his Board hearing request in August 2009 correspondence.  See 38 C.F.R. § 20.704 (2010).


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for PTSD was date-stamped as received by the RO on October 15, 2004.

2.  In a rating decision dated on March 29, 2005, and issued to the Veteran and his service representative on March 31, 2005, the RO denied the Veteran's claim of service connection for PTSD; this decision was not appealed and became final.

3.  The Veteran's successfully reopened claim of service connection for PTSD was date-stamped as received by the RO on February 26, 2007.

4.  Service connection is in effect for PTSD, evaluated as 50 percent disabling effective February 26, 2007.

5.  There is no correspondence in the claims file dated between March 31, 2005, when the original rating decision which denied service connection for PTSD was issued to the Veteran and his service representative, and February 26, 2007, when his successfully reopened service connection claim for PTSD was date-stamped as received by the RO.

6.  The Veteran's service-connected PTSD is manifested by, at worst, complaints of anger, depression, sleep disturbance, suspiciousness, and panic attacks several times a week.  The presence of symptoms that would lead to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The March 2005 rating decision, which denied the Veteran's claim of service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010). 

2.  The criteria for an effective date earlier than February 26, 2007, for an award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.1(q), 3.31, 3.105(a), 3.151(a), 3.400 (2010).

3.  The criteria for a disability rating greater than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters issued in December 2007 and in September 2009, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence showing that his service-connected PTSD had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the Veteran's earlier effective date claim for PTSD, the Board notes that this claim is a "downstream" element of the RO's grant of service connection for this disability in an October 2007 rating decision which was not appealed.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In March 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim of service connection for PTSD, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  This letter also noted other types of evidence the Veteran could submit in support of his claim.  The Veteran further was informed of when and where to send the evidence.  The March 2007 letter also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection for PTSD, and noted the evidence needed to substantiate the underlying claim of service connection.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).   After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the unappealed October 2007 rating decision was fully favorable to the Veteran on the issue of service connection for PTSD, and because the Veteran was fully informed of the evidence needed to substantiate his claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Additional notice of the five elements of a service-connection claim was provided in the December 2007 and September 2009 VCAA notice letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As will be explained below in greater detail, the evidence does not support assigning an effective date earlier than February 26, 2007, for PTSD.  The evidence also does not support assigning a disability rating greater than 50 percent for the Veteran's service-connected PTSD.  

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the December 2007 letter was issued to the appellant and his service representative prior to the June 2008 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the Veteran's earlier effective date claim currently on appeal, there is no duty to provide an examination or a medical opinion because such evidence would not be relevant to this claim.  The Veteran also has been provided with VA examinations which address the current nature and severity of his PTSD.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Earlier Effective Date Claim

The Veteran contends that he is entitled to an effective date earlier than February 26, 2007, for the award of service connection for PTSD.  He specifically contends that the appropriate effective date for the award of service connection for PTSD is October 13, 2004, the date that he contends that he filed his original service connection claim.  He also contends that he never received a copy of the March 2005 rating decision which denied his original claim of service connection for PTSD.

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For claims of entitlement to service connection the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2010).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010).

The Board finds that the preponderance of the evidence is against assigning an effective date earlier than February 26, 2007, for the award of service connection for PTSD.  The Veteran's original claim of service connection for PTSD was filed on a VA Form 526, "Veteran's Application For Compensation And/Or Pension" which was date-stamped as received by the RO on October 15, 2004.  

In a rating decision dated on March 29, 2005, and issued to the Veteran and his service representative on March 31, 2005, the RO denied the Veteran's claim of service connection for PTSD.  This rating decision was mailed to the Veteran at his current mailing address of record.  There is no record of a response from the Veteran.

The next relevant correspondence occurred when the Veteran submitted a signed VA Form 21-4138 which was dated on February 21, 2007, and date-stamped as received by the RO on February 26, 2007.  The Veteran requested that his previously denied service connection claim for PTSD be reopened.  Attached to this form were several lengthy statements from the Veteran concerning his claimed in-service stressors.  There also was a statement from the Veteran's wife attached to this form in which she described the impact of his PTSD on their marriage.  The  Board observes that the Veteran listed the same mailing address on this VA Form 21-4138 as was listed on the notice letter for the March 2005 rating decision.

The next relevant correspondence occurred when the Veteran's outpatient treatment records from Vista Vet Center in Vista, California, were date-stamped as received by the RO on July 3, 2007.  These records showed that the Veteran had been seen by a VA counselor and had attended group therapy sessions for treatment of PTSD.

The next relevant correspondence occurred when corroboration of the Veteran's claimed in-service stressors was received by the RO.  This information was faxed to the RO in San Diego, California, from the RO in Philadelphia, PA, and was dated on August 1, 2007.

The next relevant correspondence occurred when the Veteran's VA outpatient treatment records were received and associated with the claims file.  These records were received on June 18, 2007, and on August 27, 2007, and showed treatment for PTSD.  The Veteran had a VA PTSD examination on August 31, 2007, and a copy of this examination report was date-stamped as received by the RO on September 24, 2007.

In a rating decision dated on October 3, 2007, and issued to the Veteran and his service representative on October 15, 2007, the RO granted the Veteran's claim of service connection for PTSD, assigning a 50 percent rating effective February 26, 2007.  The RO concluded that this was the appropriate effective date for an award of service connection for PTSD because it was the date that VA had received the Veteran's successfully reopened claim.

The next relevant correspondence occurred when the Veteran submitted a VA Form 21-4138 which was dated on November 21, 2007, and date-stamped as received by the RO on November 28, 2007.  The Veteran requested an increased rating for service-connected PTSD and an effective date earlier than February 26, 2007, for an award of service connection for PTSD.  He contended that he originally filed a claim of service connection for PTSD on October 13, 2004.  The RO reasonably interpreted the Veteran's statements as an increased rating claim for PTSD and an earlier effective date claim for the award of service connection for PTSD.

The next relevant correspondence occurred when the Veteran filed a letter disagreeing with the effective date of February 26, 2007, assigned for the award of service connection for PTSD.  This letter was dated on August 11, 2008, and date-stamped as received by the RO on August 18, 2008.  

The next relevant correspondence occurred when the Veteran filed his substantive appeal (VA Form 9) which was dated on July 10, 2009, and date-stamped as received by the RO on July 22, 2009.  He contended that he was entitled to an earlier effective date for an award of service connection for PTSD because he had been attending counseling at the Vet Center since October 2004.  He also contended that he had lived at the same mailing address since 1991 and had never received a copy of the March 2005 rating decision at this address.  Because he had never received a copy of the March 2005 rating decision, the Veteran contended that he had not had the opportunity to respond to it.

The Board notes in this regard that there is a presumption of administrative regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), the Court found that the presumption of regularity applied to VA.  The Court also noted that the presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (applying presumption of regularity to official duties of the RO).  The Veteran has not presented any evidence in this case, other than his unsubstantiated assertions, to rebut the presumption of regularity.  After reviewing the claims file, the Board finds that there is no clear evidence to rebut the presumption of regularity in this case with respect to the mailing of the March 2005 rating decision which denied the Veteran's original claim of service connection for PTSD.  The March 2005 rating decision was mailed to the Veteran at his current mailing address of record and was not returned to VA as undeliverable by the postal service.  Thus, the Board finds that the presumption of regularity is not rebutted and concludes that the Veteran received the March 29, 2005, rating decision, which denied his original claim of service connection for PTSD, in a timely manner.  The Board also finds that, because the Veteran received the March 2005 rating decision, which denied his original claim of service connection for PTSD, in a timely manner and did not initiate an appeal of that rating decision, it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

There is no competent evidence, other than the Veteran's unsubstantiated assertions, explaining why he did not initiate an appeal of the March 2005 rating decision.  The Veteran specifically was advised in the notice letter to the March 2005 rating decision of what he needed to do if he disagreed with it.  He also was advised specifically that he had 1 year from the date of the notice letter (or by March 29, 2006) to appeal that decision.  He further was provided with a copy of VA Form 4107 which explained his appellate rights.  As noted, the March 2005 rating decision was mailed to the Veteran's current mailing address of record and was not returned as undeliverable by the postal service.  The Veteran himself has conceded that he has lived at his current mailing address of record since 1991.  The Veteran also does not contend - nor does the evidence show - that he submitted any correspondence pertaining to his service connection claim for PTSD between March 31, 2005, the date that the rating decision which denied his original service connection claim for PTSD was issued to him and to his service representative, and February 26, 2007, when his successfully reopened service connection claim for PTSD was date-stamped as received by the RO.  The Board observes in this regard that the Veteran stated on his February 2007 VA Form 21-4138, " I wish to reopen my claim for combat related PTSD."  This suggests that the Veteran was aware that the March 2005 rating decision had become final because the time for initiating an appeal of that decision had expired.

There is no indication in the claims file that the Veteran submitted any correspondence to VA between March 31, 2005, and February 26, 2007, concerning his claim of service connection for PTSD.  Indeed, there is no correspondence in the Veteran's claims file dated between March 2005 and February 2007 concerning any VA claim.  It appears instead that the Veteran first sought to reopen his previously denied claim of service connection for PTSD on February 26, 2007.  As outlined above, the first competent evidence that the Veteran experienced PTSD was not received by VA until July 2007, several months after he filed his successfully reopened service connection claim for PTSD.  Thus, the competent evidence does not demonstrate that the Veteran is entitled to an effective date earlier than February 26, 2007, for the award of service connection for PTSD.  

The Board observes that the laws and regulations governing effective dates are clear.  For claims of entitlement to service connection the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2010).  The evidence of record demonstrates that VA received the Veteran's successfully reopened claim of service connection for PTSD on February 26, 2007, which is more than one year after separation from service.  This claim also was received more than one year after the prior final rating decision issued in March 2005 which had denied the Veteran's original service connection claim for PTSD.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an earlier effective date than February 26, 2007, for service-connected PTSD.  Thus, the Board finds that the criteria for assigning an effective date earlier than February 26, 2007, for an award of service connection for PTSD are not met.



Increased Rating for PTSD

The Veteran finally contends that he is entitled to a disability rating greater than 50 percent for his service-connected PTSD.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected PTSD currently is evaluated as 50 percent disabling effective February 26, 2007, under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2010).  A 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 31 to 40 is defined as some impairment in reality testing of communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The Board finds that the preponderance of the evidence is against assigning a disability rating greater than 50 percent for the Veteran's service-connected PTSD.  The competent evidence shows that the Veteran's service-connected PTSD is manifested by, at worst, complaints of anger, depression, sleep disturbance, suspiciousness, and panic attacks several times a week (as seen on VA examination in October 2009).  The presence of symptoms that would lead to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood has not been demonstrated.  On VA outpatient treatment in May 2007, the Veteran complained of anger issues.  He reported problems with sleep and stated that he used to have a lot of nightmares.  He denied any suicide attempts although he reported past thoughts of committing suicide 10 years earlier.  He lived with his wife and was close to his siblings and his friends.  Mental status examination of the Veteran showed full orientation, normal speech, linear thought processes, and no suicidal or homicidal ideation.  The Veteran admitted to hearing someone calling his name.  The Veteran's Global Assessment of Functioning (GAF) score was 55, indicating moderate symptoms or any moderate difficulty in social, occupational, or school functioning.  The diagnosis was PTSD.

At Vet Center group therapy in June 2007, it was noted that the Veteran was alert, stable, and oriented.  He reported that he had been diagnosed as having PTSD.  The assessment was PTSD without evidence or suicidal or homicidal ideation.

On VA examination in August 2007, the Veteran's complaints included anger management problems, insomnia, nightmares, hypervigilance, exaggerated startle response, and anxiety.  He reported that these symptoms had been ongoing for 41 years with no remissions.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and VA outpatient treatment records.  The Veteran stated that he saw constant combat on active service in Vietnam and clearly was traumatized by his experiences.  He also stated that he had experienced significant occupational dysfunction since returning from Vietnam.  He had been married to his wife for 30 years and was relatively close to his family of 5 children and 10 grandchildren.  He also had some friends outside of the home and his primary support was the Mormon Church where he was very involved.  He spent his days doing chores around the house and did not like to go to the grocery store or to drive.  He never used any drugs or alcohol.  He never took any psychotropic medication and had never been hospitalized for psychiatric treatment.  He denied any history of suicidal behavior.  

Mental status examination of the Veteran in August 2007 showed he was casually dressed and groomed with no impairment of thought process or communication, no delusions or hallucinations, intermittent eye contact, tearfulness during the examination, no suicidal or homicidal ideation, adequate hygiene, no memory, and full orientation.  There was no obsessive or ritualistic behavior.  Speech was halting at times and he broke down in tears occasionally and appeared anxious and a bit depressed.  He denied any impaired impulse control but reported his sleep was impaired and limited to about 3 hours a night.  He had nightmares regularly.  The Veteran's GAF score was 50, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  The diagnosis was PTSD.

At Vet Center group therapy in April 2008, the Veteran complained of increased symptoms of anger, anxiety, and stress.  No suicidal or homicidal ideation was noted.  His mental status was within normal limits.  This assessment was unchanged at group therapy in January 2009.

In an August 2009 letter, Brian Kim, M.D., stated that the Veteran requested that he "write a letter attesting that his recent stroke was due in part to his diagnosis of PTSD."  The Veteran had admitted to Dr. Kim that "around the time of his stroke he was under much psychological stress.  Certainly the stress may have contributed to blood pressure elevations which may have caused the stroke."  Dr. Kim stated that the Veteran's PTSD negatively affected his ability to maintain a healthy lifestyle and a healthy diet and to exercise regularly.

On VA examination in October 2009, the Veteran's complaints included flashbacks and nightmares, constant hypervigilance, depression characterized by sadness, crying, and feeling hopeless and helpless, and suicidal and homicidal ideation but no plan.  He had a good relationship with all 14 of his siblings and no family psychiatric history.  He had been married to his wife since January 1976 and had a good relationship with her and their 5 children.  He denied any psychiatric hospitalizations or emergency room visits.  His social life had decreased markedly.  Mental status examination of the Veteran showed appropriate appearance, hygiene, and behavior.  Although he cried "pretty forcefully at one point in the session," the Veteran's speech and communication were normal.  He had some difficulty with concentration in general and reported experiencing panic attacks a few times a week which lasted 5-10 minutes and consisted of increased heart rate, shortness of breath, sweats, and tremors.  The Veteran felt suspicious of everyone but denied any history of hallucinations, delusions, or obsessional rituals.  His thought process appeared to be normal.  He had some mild memory impairment and suicidal and homicidal ideation "from time to time" but no intent or plan.  The Veteran's GAF score was 40, indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The VA examiner concluded that the Veteran had no difficulty in performing his activities of daily living although he had difficulty in establishing and maintaining effective work, school, and social relationships, and maintaining family role functions.   The diagnoses included PTSD.

On VA outpatient treatment in January 2010, the Veteran's complaints included flashbacks and nightmares.  He denied any suicidal or homicidal ideation.  He had full orientation.  The assessment included PTSD.

In February 2010, the Veteran reported experiencing irritable mood, hypervigilance, nightmares, intrusive thoughts, avoidance behavior, and intolerance of crowds.  He denied suicidal or homicidal ideation.  Mental status examination of the Veteran showed he was alert and oriented with normal speech, good hygiene and eye contact, goal-directed thoughts, and no suicidal or homicidal ideation or auditory or visual hallucinations.  The assessment was PTSD.

The Board acknowledges the Veteran's complaints that his service-connected PTSD has worsened.  The competent evidence does not indicate, however, that the Veteran's service-connected PTSD has resulted in occupational and social impairment with deficiencies in most areas or total occupational and social impairment (i.e., a 70 or 100 percent rating under DC 9411) such that a disability rating greater than 50 percent is warranted.  See 38 C.F.R. § 4.130, DC 9411.  This evidence shows instead that the Veteran's service-connected PTSD is manifested by, at worst, complaints of anger, depression, sleep disturbance, suspiciousness, and panic attacks several times a week (as seen on VA examination in October 2009).  The Veteran has been married to his wife since January 1976 and reported consistently that he had a good relationship with her, his 14 siblings, his 5 children, and his 10 grandchildren.  Although the Veteran contends that his service-connected PTSD caused him to have a stroke in 2009, and although he submitted Dr. Kim's August 2009 letter in support of this assertion, the Board notes that Dr. Kim's opinion that the Veteran's stress "may have contributed to blood pressure elevations which may have caused the stroke" is too speculative to be afforded probative value in determining whether the Veteran's service-connected PTSD has worsened.  The Board acknowledges that the Veteran's GAF score declined during the pendency of this appeal from 55, indicating moderate symptoms, in May 2007 to 40, indicating some impairment in reality testing or communication  or major impairment in several areas, in October 2009.  Mental status examination of the Veteran in October 2009 showed, however, that he had appropriate appearance, hygiene, and behavior, normal speech and communication, and a normal thought process.  The Veteran also had some mild memory impairment and suicidal and homicidal ideation "from time to time" but no intent or plan.  The VA examiner specifically concluded in October 2009 that the Veteran had no difficulty in performing his activities of daily living although he had difficulty in establishing and maintaining effective work, school, and social relationships, and maintaining family role functions.  This incident of suicidal or homicidal ideation was not replicated in a clinical setting.  The symptomatology attributable to the Veteran's service-connected PTSD appears to have improved on VA outpatient treatment in early 2010 as he denied experiencing any suicidal or homicidal ideation.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates his entitlement to a disability rating greater than 50 percent for PTSD.  Accordingly, the Board finds that the criteria for a disability rating greater than 50 percent for the Veteran's service-connected PTSD have not been met.  Id.

Finally, the degree of disability due to the Veteran's service-connected PTSD has been shown to be relatively stable throughout the appeal period.  Consequently, the Board finds that staged ratings for service-connected PTSD are not appropriate since distinct time periods with different ratable symptoms are not identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected PTSD.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected PTSD are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  This is especially true because the 50 percent rating currently assigned for the Veteran's PTSD effective February 26, 2007, contemplates moderate disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran has denied repeatedly that he ever has been hospitalized for treatment of his service-connected PTSD.  

The Board notes that the Veteran has not reported consistently whether his service-connected PTSD has interfered with his employment.  Although he reported on VA examination in August 2007 that he last had held a job 2 years earlier (or in 2005), he subsequently reported on VA examination in October 2009 that he had not worked since he had married his wife in 1976 (or for approximately 33 years).  The Veteran subsequently reported on a VA Form 21-8940 date-stamped as received by the RO in January 2010 that he had not worked since June 1973 (or for approximately 37 years).  He also reported that he had become too disabled for work in July 1973 (or approximately 2 1/2 prior to his marriage to his wife).    

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  To the extent that there is medical evidence in the claims file which suggests that the Veteran's service-connected PTSD has interfered with his employability, raising the possibility of his entitlement to an increased rating on an extraschedular basis, the Board finds that the Veteran's inconsistencies in reporting his employment history to his post-service VA treating physicians render this evidence less than probative on the issue of whether his service-connected PTSD interfered with his employment.  In other words, the VA examiner's conclusion in August 2007 that the Veteran's post-service employment had been "disastrous" is afforded little probative value in determining whether the Veteran's service-connected PTSD interfered with his employment.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than February 26, 2007, for an award of service connection for PTSD is denied.

Entitlement to a disability rating greater than 50 percent for PTSD is denied.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


